ORDER

PER CURIAM.
James F. Berg (“Husband”) appeals the judgment modifying a decree of dissolution reducing the maintenance payable to Linda F. Berg (“Wife”). Husband claims the trial court erred in refusing to terminate maintenance altogether and in allowing Wife to retain $600 of child support erroneously paid after their child’s emancipation to be applied to Wife’s attorney’s fees. We have reviewed the briefs of the parties and the record on *568appeal and find no error of law. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).